United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Stefan Schiele				:
Application No. 15/571,388				:		Decision on Petition
Filing Date: November 2, 2017			:				
Atty. Docket No. 1809.003US(SCL0016-WO-US)	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed November 19, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

The Office issued a non-final Office action setting a a shortened statutory period for reply of two (2) months on March 4, 2021.

The Office action states all the claims are allowed except for Claim 1, which is directed to an invention that was not elected in a reply filed February 28, 2021.  The Office action provides applicant with an opportunity to cancel the claim or file a petition pursuant to 37 C.F.R. § 1.144.  The Office action states,

Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue.  

The Office issued a Notice of Abandonment on September 16, 2021, based on a failure by the Office to receive a reply to the Office action.  However, the Office should have treated the failure to receive a reply as authorization to cancel Claim 1 and pass the case to issue.  Therefore, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1715 will be informed of the instant decision, and the examiner will cancel the non-elected claim and allow this application consistent with this decision and MPEP 
§ 821.01.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions